Citation Nr: 1104814	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-23 864	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 
1963. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran requested a hearing before the Board in his August 
2008 VA Form 9 substantive appeal and was scheduled for a 
December 2008 hearing; however, the Veteran's representative 
cancelled the hearing in a December 2008 written communication, 
indicating that the Veteran does not have any additional evidence 
and would like to continue his appeal.  Accordingly, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  The Veteran is service-connected for instability and 
subluxation of the right knee, evaluated as 30 percent disabling; 
degenerative joint disease of the right knee status post 
arthroplasty, evaluated as 10 percent disabling; muscle atrophy 
of the right calf, evaluated as 10 percent disabling; muscle 
atrophy of the right thigh, evaluated as 10 percent disabling; 
degenerative joint disease and strain of the right hip, evaluated 
as 10 percent disabling; right foot strain, evaluated as 10 
percent disabling; and right ankle strain, evaluated as 10 
percent disabling.  A combined disability evaluation of 60 
percent is in effect.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

2.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in March 2007.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, obtained VA outpatient 
and private treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran a physical examination, obtained a 
medical opinion as to the severity of the Veteran's service-
connected disabilities, and afforded the Veteran an opportunity 
to give testimony before the Board, although he declined to 
proceed with the scheduled hearing.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Discussion

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that the 
veteran meets the schedular requirements.  If there is only one 
service connected disability, this disability should be rated at 
60 percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service connected disability to bring the combination 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities. 38 C.F.R. 
§§ 3.341, 4.16, 4.19. 

Service connection is in effect for instability and subluxation 
of the right knee, evaluated as 30 percent disabling; 
degenerative joint disease of the right knee status post 
arthroplasty, 10 percent; muscle atrophy of the right calf, 10 
percent; muscle atrophy of the right thigh, 10 percent; 
degenerative joint disease and strain of the right hip, 10 
percent; right foot strain, 10 percent; and right ankle strain, 
10 percent.  A combined disability evaluation of 60 percent is in 
effect.  The Veteran does not meet the minimum schedular criteria 
for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must 
consider whether the evidence warrants referral to the 
appropriate VA officials for entitlement to a TDIU on an 
extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  
See Bowling, 15 Vet. App. at 6.

On his VA Form 21-8940 received in March 2007, the Veteran 
reported education through four years of high school and work 
experience as a "rote man."  He stated therein that that he 
became too disabled to work in 1990 because of his service-
connected "knee problems."    

The report of a March 2007 VA general examination included the 
Veteran's report that he is not currently working.  Upon 
examination, the examiner noted that the 69 year old Veteran's 
general medical conditions, less his orthopedic problems of the 
right lower extremity, would not preclude him from engaging in 
gainful and productive employment.  The examiner opined that the 
severity of the Veteran's right knee derangement and the 
secondary lower right extremity joint conditions associated with 
the right knee strain preclude him from engaging in any strenuous 
physical employment activities or light duty employment 
opportunities where excessive and/or prolonged standing or 
walking would be required.  However, the examiner further opined 
that the Veteran may be able to engage in sedentary employment 
tasks, where he would be allowed to get up and stretch to relieve 
pain from prolonged sitting.  There is no medical opinion to the 
contrary.

Therefore, the Board concludes the Veteran is not unemployable 
due to his service-connected disabilities.  The Veteran's 
service-connected disabilities may interfere with some types of 
work, but would not prevent him from obtaining work.  The sole 
fact that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the Veteran can find employment.  See 38 C.F.R. § 
4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.

The March 2007 VA examiner determined that the Veteran's service-
connected disorders do not prevent him from working.  As all 
employment, even sedentary, has not been precluded due solely to 
the Veteran's service-connected disabilities, the RO's decision 
not to refer this issue for extraschedular consideration was 
appropriate.  38 C.F.R. § 4.16(b).  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt doctrine 
does not apply, and the claim for entitlement to TDIU must be 
denied.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a TDIU is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


